On Rehearing.
If it be conceded that the surety may proceed in equity against the principals in the bond to enforce contribution, this right in and of itself would not authorize it to intervene in this litigation and file an original bill in the nature of a cross-bill. It had no interest in the res, the subject-matter of the original bill, and, it having joined with the principals in the bond to hold the owner harmless from liens arising under the statute for labor and materials, it certainly was not entitled to be subrogated as against the owner to the right of lienors whose claims it discharged by payment. The court erred in allowing it to intervene, and merely corrected the error by dismissing its cross-bill. Renfro Bros. v. Goetter, Weil  Co.,78 Ala. 311; Ex parte Printup, 87 Ala. 148, 6 So. 418; City Bank  Trust Co. v. Leonard, 168 Ala. 404, 53 So. 71.
The application for rehearing is therefore overruled.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.